Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 7, 2020 has been entered.

Status of the Claims
Claims 1 and 18-36 were previously pending and subject to a final office action mailed April 7, 2020.  Claim 1, 18, 20-21, 23-24, 26-27, 30-31, 33-34 and 36 are amended, claims 37-38 are newly added and claims 25 and 35 are canceled.  Claims 1, 18-24, 26-34 and 36-38 are currently pending and subject to the non-final office action below.

	Response to Arguments
Applicant's arguments filed on August 7, 2020 concerning the previous rejections of claims 1 and 18-36 under 35 USC 101 have been fully considered and persuasive. The 35 USC 101 rejection of claims 1, 18-24, 27-24 and 36-38 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18-24, 27-24 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "most efficient combination" in claims 1 and 27 is a relative term which renders the claim indefinite.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 18-24, 27-34 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Application Publication No. 2015/0278758).

As to claims 1 and 27, Kim teaches a method and a computer –implemented method comprising:
automatically and continuously receiving, from one or more vendors, data representing one or more freight service options representing freight delivery offers, and storing the data in a database; (para 100 and 116, show that the shipment information is received)
automatically generating, using the data representing one or more freight service options in the database, a standardized set of one or more freight service options, each freight service option in the standardized set of freight service options comprising a standard readable data set format; (para 107 and 108)
automatically receiving data representing a route configuration, the route configuration comprising at least a beginning geographical location and a final geographical location for freight shipping; (para 82, 83 and 116, show that the list or route are generated for 
in response to receiving, and based on the data representing a route configuration, generating a list of standard readable freight service options, the list of standard readable freight service options comprising one or more freight service options from the standardized set of one or more freight options associated with the route configuration; (para 82, 83 and 116)
automatically generating and executing, based on the list of standard readable freight service options, an end to end freight service, the end to end freight service comprising a most efficient combination of standard readable freight service options for moving freight between the beginning geographical location and the final geographical location; wherein the method is performed by one or more computing devices. (para 27, 76, 114, 116 and fig. 2B and 4C, show that the system stores data sets for each freight service including the origin and destination of each freight)
As to claim 18 and 28, Kim teaches the methods of claims 1 and 27 as discussed above. 
Kim further teaches:
presenting, on a physical tangible display, an interactive diagram representing the route configuration; (para 82, 96 and 130, show that the user is presented with the route option on a user interface)wherein the interactive diagram comprises visual nodes representing at least the 
As to claims 19 and 29, Kim teaches the methods of claims 18 and 28 as discussed above. 
Kim further teaches:
presenting, on the physical tangible display, an interactive list of geographical locations;  (para 77 and 108, show that the system presents a list of locations)
Atty Dkt No. 60528-00152wherein the diagram is an interactive diagram representing the route configuration, interaction with the diagram comprising removing a geographical location from the route configuration by removing a corresponding visual node or adding a geographical location to the route configuration by moving a geographical location from the interactive list of geographical locations to the diagram to create a new visual node (fig. 4B, 6A and para 126, show that the user can add or remove locations on the interface)
As to claims 20 and 30, Kim teaches the methods of claims 18 and 28 as discussed above. 
Kim further teaches:
wherein: the list of standard readable freight service options is an interactive list of standard readable freight service options, each unit of the list of standard readable freight service options representing a transportation option for shipping the freight from a geographic location; (para 85, 131, fig. 3 and 6C, show that the system allows the user to select different options for transportation (sea, air or ground))

As to claims 21 and 31, Kim teaches the methods of claims 20 and 30 as discussed above.
Kim further teaches:
moving at least one unit of standard readable freight service options from the interactive list of standard readable freight service options to a corresponding visual node on the interactive diagram; based on the at least one visual node on the interactive diagram to begin execution of the end to end freight service  (para 82-83, 85, 131 and fig. 6C)
As to claims 22 and 32, Kim teaches the methods of claims 1 and 27 as discussed above. 
Kim further teaches:
wherein the route configuration further comprises at least one rendezvous point geographical location, the rendezvous point geographical location representing a location for freight shipping between the beginning geographical location and the final geographical location. (para 82 and 83, show that the user specify a destination and time for a shipment service)
As to claims 23 and 33, Kim teaches the methods of claims 1 and 27 as discussed above. 
Kim further teaches:

As to claims 24 and 34, Kim teaches the methods of claims 1 and 27 as discussed above. 
Kim further teaches:
sorting the list of standard readable freight service options by at least a first sorting metric. (para 149 and 161, show that the system sorts the packages by destinations and locations)
As to claims 37 and 38, Kim teaches the methods of claims 1 and 27 as discussed above. 
Kim further teaches:
wherein the data representing one or more freight service options represents two or more freight service options and the two or more freight service options are presented in different formats when received from the one or more vendors. (para 76, 149 and 161 and fig. 2B, show that the system presents multiple carriers (i.e. freight service options) items 250A-N)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication No. 2015/0278758) in view of Wagner (U.S. Patent Application Publication No. 2017/0061376).

As to claims 26 and 36, Kim teaches the methods of claims 1 and 27 as discussed above. 
Kim does not teach:

However, Wagner teaches:
collecting data related to historical freight shipping options; generating standard readable data representing the collected data related to historical freight shipping options; adding the generated standard readable data to the standarized set of one or more freight service options.(para 55 and fig. 12, show that the system collects historical data for each carrier and presents this data to the user in order to pick the shipping options that suits the best)
It would have been obvious to one having skill in the art at the effective filling date of the invention to determine historical data in Kim as taught by Wagner. Motivation to do so comes from the knowledge taught by Wagner that doing so would optimize the cost of the freight shipment. (para 58)

Conclusion                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628